Citation Nr: 0322201	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease, lumbar spine with x-ray evidence of thoracic spine 
involvement and history of lower back injury, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had verified active service from June 1959 to 
June 1971 and unverified service from July 1971 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.


REMAND

Review of the record indicates that further evidentiary 
development is needed.

The veteran last underwent a VA compensation and pension 
(C&P) physical examination with regard to this matter in 
October 2001.  He testified in a local hearing in November 
2002 and his testimony indicates that his back disability had 
worsened over the preceding three months.  (Transcript (T.) 
at p. 3)  The statutory duty to assist requires a "thorough 
and contemporaneous medical examination"  that is sufficient 
to ascertain the current level of the disability, and account 
for its history:  Floyd v. Brown, 9 Vet. App. 88, 93 (1996);  
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995).

The Board also notes since the veteran filed his appeal, the 
rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The Court of Appeals for 
Veterans Claims (Court) has held that a liberalizing change 
in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  See 
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes that 
the RO advised the veteran of the new rating criteria in its 
April 2003 Supplemental Statement of the Case (SSOC) and 
considered, at least in part, the rating revisions in its 
decision.  

Under the revised rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated based on either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1.  

It is unclear from review of the April 2003 SSOC whether both 
methods of evaluation under Diagnostic Code 5293 were fully 
considered and if considered, on what factual bases.

Review of the examination report indicates that the examining 
physician did not evaluate the veteran's disability under the 
new criteria, most notably, periods of incapacitation were 
not acknowledged or described and neurologic manifestations, 
if any, were not clearly identified as such.  The examination 
must contain findings that address the specific diagnostic 
criteria.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  
"If the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2003).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should then arrange for a VA 
orthopedic and neurological examination 
to determine the nature and severity of 
the veteran's degenerative joint disease, 
lumbar spine with x-ray evidence of 
thoracic spine involvement and history of 
lower back injury.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should describe the 
manifestations of the veteran's 
intervertebral disc syndrome (IVDS) in 
accordance with pertinent former and 
revised criteria for rating that 
disorder.  Specifically, the examiner 
should (a) render findings as to whether, 
during examination, there is mild, 
moderate, severe, or pronounced IVDS, and 
(b) specify the total duration of 
incapacitating episodes, if any, over the 
past 12 months (an "incapacitating 
episode" being a period of acute signs 
and symptoms due to IVDS that requires 
bed rest prescribed by and treatment by a 
physician).  The examiner should also 
provide findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back or right hip.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
of the dorsal or lower back, upper 
extremities, and lower extremities; to 
the extent possible, he/she should 
express such functional loss in terms of 
additional degrees of limited motion of 
the dorsal and lumbar spine(s) and 
extremities.  All examination findings, 
together with the complete rationale for 
the comments expressed, should be set 
forth in a printed (typewritten) report.   

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim.  
Specifically, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991). 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for degenerative joint disease, lumbar 
spine with x-ray evidence of thoracic 
spine involvement and history of lower 
back injury, currently evaluated as 40 
percent disabling.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




